Judge Crenshaw
delivered the opinion of the Court. •
The entry of the Verdict would have been more certain if the word “ for” had been inserted before the words “ the defendant.” But, taken in connection with the issue submitted, and the judgment which follows, it is sufficiently certain to sustain the judgment.
As to the charge to the Jury—It appeared that the defendant resided at Tuskaloosa, and Smith at St. Stephens ; and that he, during the time for which he had hired the slave of defendant, called in the plaintiff to attend him.
We are of opinion, that under such circumstances the hirer of the slave is bound to pay the physician for his services, and that the owner is not liable. If the owner had requested the services, of the physician, or if there had been a special agreement between him and the hirer, it might vary the case. We are unanimous in the opinion that the
Judgment be affirmed.
Judge Lipscomb gave no bpinion.

*110
Reports.of Cases argued and.determined